Order entered June 20, 2014




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-12-01353-CV

                      GQ ENTERPRISES CORPORATION, Appellant

                                             V.

               INAYATALI RAJANI AND THE RAJANI GROUP, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                             Trial Court Cause No. 11-05188

                                         ORDER
       Appellees’ motion for leave to withdraw as counsel for Inayatali Rajani and the Rajani

Group is GRANTED.

       We DIRECT the Clerk to remove John H. Carney and Bernard E. Zwillenberg as

counsel of record for appellees.

                                                    /s/   MICHAEL J. O'NEILL
                                                          JUSTICE